Citation Nr: 0712465	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  98-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1945 to August 1946 
and from September 1950 to January 1952. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
determination of a regional office (RO) of the Department of 
Veterans Affairs (VA).

In an August 2002 decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2003 order, the Court granted a Joint 
Motion and vacated the Board's August 2002 decision, 
remanding it back to the Board for compliance with Veterans 
Claims Assistance Act of 2000 (VCAA).  In September 2003, the 
Board remanded this matter for additional development to 
comply with the Court's order.  This case was most recently 
before the Board in March 2005 when it was again remanded for 
new development in accordance with revised methods for 
reconstructing dose estimates for radiation exposure.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran has sent new correspondence and evidence received 
at the Board in response to the latest development of the 
evidence accomplished through the RO.  In accordance with the 
most recent previous Board remand, the RO obtained a 
recalculated dose estimate for the veteran's service in 
Nagasaki from the Defense Threat Reduction Agency (DTRA) in 
June 2005.  This recalculated dose estimate was used 
substantially in the RO's further development of the record 
and in rendering a decision on the veteran's claim.

In a December 2006 letter received at the Board, the veteran 
presents specific contentions to dispute the data used in the 
DTRA recalculated dose estimate.  To corroborate his 
contentions, the veteran submitted articles from scientific 
journals which he claims contradict the data in the DTRA 
recalculated dose estimate.  Among other things, the veteran 
contends that these documents support his assertion that he 
was exposed to neutron radiation during the pertinent 
service, despite the DTRA report indicating that he was not 
so exposed.  Additionally, the veteran contends that the DTRA 
report does not consider 'alpha' and 'beta' radiation 
exposure.  The veteran also appears to raise a contention 
that his service in the Nishiyama Reservoir may not have been 
adequately accounted for in the DTRA recalculated dose 
estimate, although this particular contention is somewhat 
unclear in the December 2006 letter.

The Board recognizes the RO's efforts and actions in 
compliance with the previous Board remand.  The Board also 
acknowledges that this appeal has been ongoing for many 
years.  However, although further delay in appellate review 
is regrettable, the questions presented are clearly complex 
and given the critical importance in this appeal of the 
expert quantification of radiation exposure relating to the 
veteran's service, the Board believes that the evidence and 
contentions submitted by the veteran in December 2006 must be 
considered and addressed in an expert calculation of the in-
service radiation exposure.  Obtaining expert evidence, 
explanation, and clarity in the record by referral of 
conflicting evidence to an independent expert is contemplated 
by 38 C.F.R. § 3.311(a)(3).

Additionally, the Board notes that it appears that the most 
recent form of record appointing a veteran's service 
organization to represent the veteran is a November 2001 form 
designating the Veterans of Foreign Wars as representative.  
However, the veteran now appears to be represented by 
Disabled American Veterans.  The RO should take any 
appropriate steps to clarify which single organization is 
representing the veteran, and the RO should add a current 
appropriate appointment form / power of attorney to the 
claims file.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the claim is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and the new evidence 
submitted, this matter is again REMANDED to the RO (via the 
AMC) for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should take appropriate steps 
to clarify the veteran's current 
representative in this appeal and ensure 
that a corresponding appointment form / 
power of attorney is included in the 
claims folder.

3.  The RO should take the appropriate 
steps to obtain an expert 
opinion/calculation of a dose estimate for 
the veteran's participation in the 
Nagasaki occupation which addresses the 
veteran's December 2006 contentions, to 
the extent that these contentions may be 
supported by the submitted scientific 
evidence.  The appropriate steps may 
include referral to an independent expert 
as contemplated in 38 C.F.R. 
§ 3.311(a)(3).  The methodology relied 
upon to construct any newly obtained dose 
estimate should be thoroughly explained, 
and the acceptance or rejection of any of 
the veteran's contentions or presented 
scientific evidence should be clearly 
explained as well.

4.  The RO should then, once again in 
light of the new evidence, take 
appropriate  action pursuant 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  In any review of the claim 
under 38 C.F.R. § 3.311(c), any opinion 
from the VA Under Secretary for Benefits, 
or designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that a claimed disability was caused by 
in-service exposure, if so concluded, must 
be thoroughly explained and provide an 
adequate rationale for any conclusion or 
conclusions reached. 

In accordance with the guidance in Stone 
v. Gober, 14 Vet.App. 116 (2000), such an 
opinion need not explicitly discuss each 
of the 38 C.F.R. § 3.311(e) factors, but 
it must be more than a cursory explanation 
and a mere restatement of any opinion 
obtained from the office of the VA Under 
Secretary for Health.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
then the RO should furnish the veteran and 
his representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



